Electronically Filed
                                                     Supreme Court
                                                     SCPW-13-0005887
                                                     04-APR-2014
                                                     12:37 PM




                         SCPW-13-0005887

          IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                  ROYCE C. GOUVEIA, Petitioner,

                               vs.

     THE HONORABLE GLENN J. KIM, JUDGE OF THE FIRST CIRCUIT
                    COURT, Respondent Judge,

                               AND

                  STATE OF HAWAI#I, Respondent.


                       ORIGINAL PROCEEDING
                       (CR. NO. 12-1-1474)

  ORDER DENYING WITHOUT PREJUDICE PETITION FOR WRIT OF MANDAMUS
(By: Recktenwald, C.J., Nakayama, McKenna, and Pollack, JJ., and
     Circuit Judge Crandall, assigned by reason of vacancy.)

          Upon consideration of petitioner Royce C. Gouveia’s

petition for a writ of mandamus, filed on December 5, 2013, the

documents attached thereto and submitted in support thereof, and

the record, it appears that petitioner has filed an appeal in the

Intermediate Court of Appeals (CAAP-14-0000358) concerning, in

part, the circuit court’s finding of “manifest necessity” in

granting the State of Hawai#i’s oral motion for a mistrial.
Petitioner fails to demonstrate that he has a clear and

indisputable right to receive the jury’s September 6, 2013

verdict and that he lacks alternative means to seek relief.

Petitioner, therefore, is not entitled to a writ of mandamus.

See Kema v. Gaddis, 91 Hawai#i 200, 204-05, 982 P.2d 334, 338-39

(1999) (a writ of mandamus is an extraordinary remedy that will

not issue unless the petitioner demonstrates a clear and

indisputable right to relief and a lack of alternative means to

redress adequately the alleged wrong or obtain the requested

action; where a court has discretion to act, mandamus will not

lie to interfere with or control the exercise of that discretion,

even when the judge has acted erroneously, unless the judge has

exceeded his or her jurisdiction, has committed a flagrant and

manifest abuse of discretion, or has refused to act on a subject

properly before the court under circumstances in which the court

has a legal duty to act).   Accordingly,

          IT IS HEREBY ORDERED that the petition for a writ of

mandamus is denied without prejudice to petitioner raising the

issues in his pending appeal.

          DATED: Honolulu, Hawai#i, April 4, 2014.

                                    /s/ Mark E. Recktenwald

                                    /s/ Paula A. Nakayama

                                    /s/ Sabrina S. McKenna

                                    /s/ Richard W. Pollack

                                    /s/ Virginia L. Crandall